Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on December 11, 2020.  Claims 1-17 are pending.

Specification
The disclosure is objected to because of the following informalities:
At [00071] Line 8, “A combination ofVehicle-to-Vehicle (V2V)” appears to be “A combination of Vehicle-to-Vehicle (V2V)”.  The space seems to be missing.
At [000100] Line 6, “API.In an embodiment” appears to be intended as “API. In an embodiment”.  The space is missing between the sentences. 
At [000113] “boolean” appears to be more appropriately capitalized “Boolean”.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 recites the limitation “at least one trajectory” and makes secondary reference to “the at least one trajectories” and “the at least one trajectory”.  The secondary references must be consistent.
Claim 12 recites the limitation “at least one trajectory” and makes secondary reference to “the at least one trajectories” and “the at least one trajectory”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-17 include limitations to evaluate trajectories and determine a score of the trajectory.  The Specification fails to disclose details to describe how the evaluation and score is generated with examples, formulas, or an algorithm.  A person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure.  The drawings illustrate different trajectories, but fails to disclose evaluation of the trajectories with scoring.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Based on the factors in evaluating the enablement of claims, there is insufficient information to make and use the claimed invention without undue experimentation.  The claims are attempt to cover the broad concept of evaluating trajectories based on scoring.  Autonomous driving is well known to evaluate trajectories to perform driving maneuvers.  The Specification fails to provide a system to generate a score.  No working examples are presented.  Someone skilled in the relevant art wishing to perform the claimed invention could not utilize the Specification and would need to develop brand new scoring systems for evaluating autonomous trajectories using safety rules and destination goal rules and comparing them.  It is unclear how the score would change for a violation of rules would be compared for drivability and clearance.  If the vehicle gets to the destination, but hits an objects on the way, is it scored higher than  hitting only one object and failing to reach the destination in a timely manner or endangering the occupants?  What if it hits a piece of paper or a bicycle?  Is it scored higher to travel closer to parked vehicle 606 in Figure 6C or closer to oncoming traffic vehicle 607?  The Specification fails to provide guidance on how the user would perform the invention in scoring the trajectories.  See MPEP 2164.    

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 6, and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “at least one rule in the at least one rulebook”.  Claim 2 is dependent on claim 1, which previously introduced that limitation.  It is unclear, and therefore indefinite, if these are the same rule.  Claim 2 later recites the limitation “the at least one rule in the at least one rulebook”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which rule is being referenced. 
Claim 4 recites the limitation “at least one rule” twice again.  It is unclear, and therefore indefinite, if these are the rule from claim 1.
Claim 6 recites the limitation “the two trajectories”.  There is insufficient antecedent basis for this limitation.  Claim 5 is dependent on claim 4, which introduced “at least two trajectories”.  
Claim 6 recites the limitation “the other trajectory”.  There is insufficient antecedent basis for this limitation. 
Claim 7 recites the limitation “the rulebook”.  There is insufficient antecedent basis for this limitation.  Claim 7 previously introduced “at least one rulebook”.  
Claim 7 recites the limitation “cause the user interface to present the report via the user interface”.  It is unclear, and therefore indefinite how the interface would present the report via itself.  This appears to be clearer as “cause the user interface to present the report” or something else.
Claims 8-11 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “at least one rule in the at least one rulebook”.  Claim 8 is dependent on claim 7, which previously introduced that limitation.  It is unclear, and therefore indefinite, if these are the same rule.
Claim 8 recites the limitation “a score” or “a score for the at least one trajectory”.  Claim 8 is dependent on claim 7, which previously introduced that limitation.  It is unclear, and therefore indefinite, if these are the same score.
Claim 11 recites the limitation “the two trajectories”.  There is insufficient antecedent basis for this limitation.  Claim 11 is dependent on claim 10, which introduced “there are at least two trajectories”.  
Claim 11 recites the limitation “the other trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation “at least one processor” twice.  It is unclear, and therefore indefinite, if these are the same processor.  
Claim 12 recites the limitation “the rulebook”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 introduced “at least one rulebook” and made secondary reference to “the at least one rulebook”. 
Claims 13-17 are rejected for incorporation of the errors of the base claim by dependency.
Claim 13 recites the limitation “the at least one processor”.  There is insufficient antecedent basis for this limitation, as there are two processors in claim 12.
Claim 13 recites the limitation “the at least one violation metric”.  Claim 13 is dependent on claim 12, which introduced “at least one violation metric” and made secondary reference to “the at least one metric”.  It is unclear, and therefore indefinite, if these are the same metric.  The secondary references must be consistent.
Claim 17 recites the limitation “the two trajectories”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 16, which introduced “at least two trajectories”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6, 10-11 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the limitation “there are at least two trajectories”, then refers back to “the at least one trajectory”, ignoring the earlier limitation.
Claim 10 recites the limitation “there are at least two trajectories”, then refers back to “the at least one trajectory”, ignoring the earlier limitation.
Claim 16 recites the limitation “there are at least two trajectories”, then refers back to “the at least one trajectory”, ignoring the earlier limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6, 11, and 17 are rejected for incorporation of the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As addressing a machine readable storage medium, these are considered Beauregard claims, named after In re Beauregard, 53 F.3d 1538 (Fed.Cir. 1995).  
As to claim 12, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Manual of Patent Examining Procedure Section 2106. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Subject Matter of Eligibility of Computer Readable Media, 1351 Official Gazette of the Patent Office 212 (Feb. 23, 2010).
See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.Cir. 2011) and Digital Vending Services Intl. v. University of Phoenix Inc., 672 F.3d 1270 (Fed.Cir. 2012).  The term “non-transient” is not adequate.
Claims 13-17 are rejected for incorporating the errors of the base claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-17 are directed to the abstract idea of evaluating trajectories, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.

Step 1
According to the first part of the analysis, in the instant case, claims 1-6 are directed to a method, claims 7-11 to a system, and claims 12-17 a computer readable storage medium.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories, subject to claim 12 being changed to “non-transitory”.

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A method comprising: 
obtaining, using at least one processor, at least one trajectory associated with a driving scenario for an autonomous vehicle system; 
evaluating, using the at least one processor and at least one rulebook, the at least one trajectories to determine whether the at least one trajectory violates at least one rule in the at least one rulebook, wherein each rule in the rulebook is associated with at least one violation metric that is used to determine a degree to which the rule was satisfied or violated; 
determining, using the at least one processor and the at least one metric, a score for the at least one trajectory; and 
sending, using the at least one processor, the score to at least one of a software module in a software stack of the autonomous vehicle system, a simulation of the autonomous vehicle system or as a report or in a visual presented through a user interface of a cloud-based platform.

The basic elements of claim 1 are obtaining data, evaluating data, determining a score and sending data, as claimed.  These steps describe the concept of evaluating trajectories, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of evaluating trajectories is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor”.    
In the Specification, the “processor” is merely defined as data processing components such as an ASIC (application-specific integrated circuit), a microprocessor and/or a microcontroller [0055].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-6 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-6 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 7 is comparable to claim 1 with the same elements recited as a system claim. 
Claim 7 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 8-11 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6.   
Claim 12 is comparable to claim 1 with the same elements recited as a computer-readable storage medium.  Claim 12 adds the additional elements of at least one processor and “a software module”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
 Claim 12 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 13-17 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for obtaining data, retrieving data, determining data, and generating data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor”.    
In the Specification, the “processor” is merely defined as “general purpose hardware processors” [0081].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-17 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “processor” and a “software module” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weast et al., U.S. Patent Application Publication 2017/0285585 A1.
As to claim 1, Weast et al. discloses a method comprising: 
obtaining, using at least one processor, at least one trajectory associated with a driving scenario for an autonomous vehicle system (0018, autonomous control); 
evaluating, using the at least one processor and at least one rulebook, the at least one trajectories to determine whether the at least one trajectory violates at least one rule in the at least one rulebook, wherein each rule in the rulebook is associated with at least one violation metric that is used to determine a degree to which the rule was satisfied or violated (0019, 0022, 0040, operational rules, moral rules); 
determining, using the at least one processor and the at least one metric, a score for the at least one trajectory (0022-0023, weighting factors); and 
sending, using the at least one processor, the score to at least one of a software module in a software stack of the autonomous vehicle system, a simulation of the autonomous vehicle system or as a report or in a visual presented through a user interface of a cloud-based platform (0031, 0044, display, interface).
As to claim 3, Weast et al. discloses the method of claim 1, and further discloses  wherein the at least one rulebook is a data structure implementing a pre-ordered set of rules that are arranged in a hierarchy based on their relative importance (0021-0022, weighting factor database, moral rule database).
As to claim 5, Weast et al. discloses the method of claim 1, and further discloses wherein there are at least two trajectories, and wherein evaluating the at least one trajectory comprises: evaluating each trajectory of the at least one trajectory using the at least one rulebook (0035, operational choices).
As to claim 6, Weast et al. discloses the method of claim 5, and further discloses wherein at least one of the two trajectories is a reference trajectory against which the other trajectory is compared (0035, operational choices).
As to claim 7, Weast et al. discloses a rule-based trajectory evaluation system, comprising: 
a user interface configured for receiving user input selecting at least a driving scenario (0028, 0031); 
at least one processor (0018); and 
a memory storing instructions thereon that, when executed by the at least one processor, cause the at least one processor to: 
evaluate, using at least one rulebook, at least one trajectory in the at least one driving scenario to determine whether the at least one trajectory violates at least one rule in the at least one rulebook, wherein each rule in the rulebook is associated with at least one violation metric that is used to determine a degree to which the rule was satisfied or violated (0019, 0022, 0040, operational rules, moral rules); 
determine, using the at least one violation metric, a score for the at least one trajectory; 
generate a report or visual related to the score (0022-0023, weighting factors); and 
provide data associated with the report, the data associated with the report configured to cause the user interface to present the report via the user interface (0031, 0044, display, interface).
As to claim 9, Weast et al. discloses the system of claim 7, and further discloses further comprising a database storing the at least one rulebook as a data structure implementing a structured formulation of rules that are arranged in a hierarchy based on their relative importance (0021-0022, weighting factor database, moral rule database).
As to claim 10, Weast et al. discloses the system of claim 7, and further discloses wherein there are at least two trajectories, wherein the instructions that cause the at least one processor to evaluate the at least one trajectory cause the at least one processor to: evaluate each trajectory of the at least two trajectories using the at least one rulebook (0035, operational choices).
As to claim 11, Weast et al. discloses the system of claim 10, and further discloses wherein at least one of the two trajectories is a reference trajectory against which the other trajectory is compared (0035, operational choices).
As to claim 12, Weast et al. discloses a non-transient, computer-readable storage medium having stored thereon instructions, that when executed execute by at least one processor, cause the at least one processor to perform operations comprising:  obtaining, using at least one processor, at least one trajectory associated with a driving scenario for an autonomous vehicle system (0018, autonomous control);  
evaluating, using the at least one processor and at least one rulebook, the at least one trajectories to determine whether the at least one trajectory violates at least one rule in the at least one rulebook, wherein each rule in the rulebook is associated with at least one violation metric that is used to determine a degree to which the rule was satisfied or violated (0019, 0022, 0040, operational rules, moral rules); 
determining, using the at least one processor and the at least one metric, a score for the at least one trajectory (0022-0023, weighting factors); and 
sending, using the at least one processor, the score to at least one of a software module in a software stack of the autonomous vehicle system, a simulation of the autonomous vehicle system or as a report or in a visual presented through a user interface of a cloud-based platform (0031, 0044, display, interface).
As to claim 14, Weast et al. discloses the computer-readable storage medium method of claim 12, and further discloses wherein the at least one rulebook is a data structure implementing a pre-ordered set of rules that are arranged in a hierarchy based on their relative importance (0021-0022, weighting factor database, moral rule database).
As to claim 16, Weast et al. discloses the computer-readable storage medium method of claim 12, and further discloses wherein there are at least two trajectories, and wherein evaluating the at least one trajectory comprises: evaluating each trajectory of the at least one trajectory using the at least one rulebook (0035, operational choices).
As to claim 17, Weast et al. discloses the computer-readable storage medium of claim 16, and further discloses wherein at least one of the two trajectories is a reference trajectory against which the other trajectory is compared (0035, operational choices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 8, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weast et al., U.S. Patent Application Publication 2017/0285585 A1 in view of Ogale et al., U.S. Patent 10,883,844 B2 (2021).
As to claim 2, Weast et al. discloses the method of claim 1.  Weast et al. does not disclose aggregated violation metric value, as claimed.
Ogale et al. discloses further comprising: 
dividing, using the at least one processor, the at least one trajectory into a plurality of time intervals (Column 8, Lines 39); 
evaluating, using the at least one processor and the at least one rulebook, a portion of the at least one trajectory for the time interval to determine whether or by how much the portion violates at least one rule in the at least one rulebook; and aggregating, using the at least one processor, at least one value of the at least one violation metric for each time interval to generate an aggregated violation metric value based on determining that the portion violates the at least one rule in the at least one rulebook (Column 9, Lines 22-42), 
wherein determining the score for the at least one trajectory comprises: 
determining the score for the at least one trajectory based on the aggregated violation metric value (Column 9, Lines 22-42).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Weast et al., with the use of generating an aggregated violation metric, as claimed, as disclosed by Ogale et al., to process the upcoming path for violations as the vehicle progresses on the route.
As to claim 4, Weast et al. discloses the method of claim 1.  Weast et al. does not disclose passenger comfort, as claimed.  
Ogale et al. discloses wherein at least one rule is related to safety and at least one rule is related to passenger comfort (Column 8, Lines 19-39, passenger safety and comfort).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Weast et al., with the use of safety and comfort, as claimed, as disclosed by Ogale et al., to select the path that properly balances safety and comfort, allowing for a safe and comfortable ride, as desired by the passengers.
As to claim 8, Weast et al. discloses the system of claim 7.  Weast et al. does not disclose aggregated violation metric value, as claimed.
Ogale et al. discloses wherein the instructions further cause the at least one processor to: 
divide the at least one trajectory into a plurality of time intervals (Column 8, Lines 39); and 
wherein the instructions that cause the at least one processor to evaluate the at least one trajectory further cause the at least one processor to: evaluate, using the at least one rulebook, a portion of the at least one trajectory for the time interval to determine a degree to which the portion violates at least one rule in the at least one rulebook; 
aggregate at least one value of the at least one violation metric for each time interval  (Column 9, Lines 22-42); and 
determine, using the aggregated metrics, a score for the at least one trajectory  (Column 9, Lines 22-42).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Weast et al., with the use of generating an aggregated violation metric, as claimed, as disclosed by Ogale et al., to process the upcoming path for violations as the vehicle progresses on the route.
As to claim 15, Weast et al. discloses the computer-readable storage medium of claim 12.  Weast et al. does not disclose passenger comfort, as claimed.  
Ogale et al. discloses wherein at least one rule is related to safety and at least one rule is related to passenger comfort (Column 8, Lines 19-39, passenger safety and comfort).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer-readable storage medium of claim 12, as disclosed by Weast et al., with the use of safety and comfort, as claimed, as disclosed by Ogale et al., to select the path that properly balances safety and comfort, allowing for a safe and comfortable ride, as desired by the passengers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666